Citation Nr: 0506969	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  99-10 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a shoulder 
disability.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for hypertension with 
residuals of a cerebrovascular accident.

5.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for non-paralytic polio.

6.  Entitlement to a rating in excess of 50 percent for 
generalized anxiety disorder. 

7.  Entitlement to a rating in excess of 30 percent for 
psoriasis.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1956, from June 1958 to February 1963.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision rendered by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In January 2001, the Board remanded the issues listed above 
to the RO for further development.  The case has been 
returned to the Board for further appellate consideration. 


REMAND

As noted in the prior Remand, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) was signed into law in November 2000 and is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West. 2002).  Regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA is applicable to this appeal.    

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Also, VA is 
required to request that a claimant provide any evidence in 
his or her possession that pertains to the claim.  

The Board notes that the RO sent a letter to the veteran in 
January 2004 that addresses the VCAA.  While this letter 
informs the veteran of the evidence necessary to establish 
entitlement to service connection for his claimed 
disabilities, it is inadequate insofar as it does not inform 
him of the information and evidence necessary to substantiate 
his claims to reopen the prior denial of service connection 
for residuals of non-paralytic polio and increased ratings 
for his service-connected psychiatric and skin disorders.   

The Board also notes that the record reflects that additional 
medical evidence exists which may be pertinent to the 
veteran's claims.  The most recent clinical treatment records 
presently associated with the claims folder consist of VA 
outpatient treatment records dated from November 1996 to 
August 2001.  Reports of subsequent VA examinations dated in 
March 2002 and January 2004 are also of record.  However, the 
evidence suggests that additional probative medical records 
exist that are not associated with the claims folder.  During 
examination in January 2004, the veteran reported that he was 
treated for blocked arteries in his neck at the Manchester 
Hospital by Dr. Bronson.  The veteran also reported that he 
had received inpatient treatment at Winchester Hospital and 
that he had undergone cardiac catherterization in 2003.  
Copies of these potentially probative treatment records are 
not associated with the claims folders.  

In its prior Remand, the Board determined that additional 
examination of the veteran was needed to ascertain whether 
the veteran's claimed low back disability, shoulder 
disability, and hypertension are related to his active 
military service.  While examinations were conducted in 
January 2004, these examination reports are inadequate for 
adjudication purposes.  In particular, the examination 
reports do not provide the necessary etiological opinions 
requested in the prior Remand.  While the recent medical 
opinions note that the veteran has hypertension and 
osteoarthritis involving the lumbar spine and shoulders, the 
examining physicians did not provide opinions as to the 
etiology of these disorders.  

In addition, to the foregoing, a new VA examination would be 
probative in determining the current severity of the 
veteran's service-connected psoriasis in light of the recent 
changes in the pertinent regulatory criteria for evaluating 
the disability.  67 Fed. Reg. 49,590-49,599 (July 31, 2002) 
(now codified as amended at 38 C.F.R. § 4.118).  

Based on the discussion above, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following actions:  

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b), as it 
pertains to his claim to reopen a claim 
for service connection for residuals of 
non-paralytic polio and his claims for 
increase ratings for his service-
connected psychiatric and skin disorders.  
This letter should include notice that he 
should submit any pertinent evidence in 
his possession.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his claimed 
low back disability, shoulder disability, 
residuals of a head injury, hypertension 
with residuals of cerebrovascular 
accidents, generalized anxiety disorder, 
and psoriasis since August 2001.  

3.  The RO should undertake appropriate 
development to obtain a copy of all 
pertinent records identified but not 
provided by the veteran.  If the RO is 
unable to obtain any such records, it 
should so inform the veteran and request 
him to obtain the outstanding records.

4.  Thereafter, the RO should arrange for 
the veteran to be afforded a VA 
examination by an appropriate VA 
physician(s) to determine the etiology of 
the veteran's claimed low back 
disability, shoulder disability, and 
hypertension.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folders must be made available to 
and be reviewed by the examiner(s).  

The examiner should identify any present 
disability of the low back and/or 
shoulders.  For each disability 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the disability is 
etiologically related to the veteran's 
active military service.  If the examiner 
determines that the veteran has a present 
low back or shoulder disability that is 
related to an injury in service, the 
examiner should identify with specificity 
the nature and date of the injury.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that the veteran's present 
hypertension with residuals of 
cerebrovascular accidents is 
etiologically related to his active 
military service.    

The supporting rationale for each opinion 
expressed must also be provided.

5.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to assess the 
current severity of his psoriasis.  The 
veteran should be properly notified of 
the date, time, and place of the 
examination in writing.  The claims 
folders must be made available to and be 
reviewed by the examiner.  All findings 
should be reported in detail.  

The examiner should identify the location 
of all demonstrated lesions, assess the 
percentage of the entire body involved, 
and assess the percentage of exposed 
surfaces affected.  The examiner should 
specifically identify any ulceration, 
exfoliation, crusting, and systemic or 
nervous manifestations.  The examiner 
should also indicate whether the disorder 
requires systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs and if so the 
frequency of such therapy.  

The examiner should also provide an 
opinion concerning the impact of this 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

6.  Thereafter, the RO should review the 
claims folders and ensure that the 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

7.  The RO should also undertake any 
other development it determines to be 
warranted.

8.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of the record.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

